O~iGINAL
        1Jn tbe Wntteb ~tates ((ourt of jfeberal 112-29 § 3(n), 125 Stat. 293 (Sept. 16, 2011) (providing for an effective date eighteen
months after enactment). Thus, the evidence produced does not support his
argument for relief, and in any event would not be relevant to the determination
that this court lacks jurisdiction due to the absence of an issued patent. See Clark
v. United States, No . 11-lOC, 2014 WL 3728172, at *6 (Fed. Cl. July 28, 2014)
(citing 28 U.S.C. § 1498(a)). The motion for relief is, accordingly, denied under
RCFC 62. l(a)(2).


IT IS SO ORDERED.




                                        Judge




                                         -2 -